DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 4, 6, 7, 9, 11-14 are pending.
Claims 13 and 14 are withdrawn from consideration as directed to non-elected inventions.
Claims 1, 3, 4, 6, 7, 9, 11, and 12 are presented for examination and rejected as set forth below.

Response to Amendment
Applicant’s arguments, see pages 5-8 of the response filed 23 August 2021, with respect to the rejection of former Claims 1-7 and 10-12 over the combination of Piechocki and Somo, the amendments to Claim 1 which incorporate into this claim the limitations previously set forth in Claims 2, 5, 8, and 10 have been fully considered and are persuasive in light of the fact that Claim 8 was not previously rejected by this combination.  
The Rejection of Claims 1, 3, 4, 6, 7, and 11 over the combination of Piechocki and Somo has been WITHDRAWN. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, 9, 11, and 12 stand rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PGPub. 2018/0070586) in view of Prakash (U.S. PGPub. 2011/0217368).
Markush-type listing of alternatives which include each of Lactobacillus, Streptococcus, Lactococcus, Enterococcus, Pediococcus, Leconostock, and Bifidobacterium species.   Claim 4 specifies that he probiotics are to be encapsulated in the hydrogel, with Claim 9 indicating that the composition is to be freeze-dried.  Claims 6 and 7 place limitations on the amounts, overall or relative, of components to be included in the compositions.  Claim 8 indicates that carboxymethylcellulose is to be included in the composition.  Claims 11 and 12 specify that the compositions of Claim 1 are to be included in either pharmaceuticals or foodstuffs, respectively.
Kim describes lyoprotected microcapsules for extending the storage viability of a live microorganism.  [0030].  Specifically, Kim indicates that in certain embodiments the microorganism in question is a probiotic used to treat or prevent diseases including a variety of gastrointestinal disorders in a subject.  [0043].  Specific probiotic organisms listed by Kim as suitably formulated in such a manner include each of the instantly claimed Lactobacillus, Streptococcus, Enterococcus, Pediococcus, Leconostock, and Bifidobacterium species.  [0044].  Alginate of the instant claims is recited as a particularly suitable encapsulating agent, in a variety of suitable concentrations and used either alone or in combination with further polymers such as See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Prakash indicates that artificially encapsulated probiotics including each of the instantly claimed Lactobacillus, Streptococcus, Enterococcus, Pediococcus, Leconostock, and Bifidobacterium species may suitably be encapsulated in alginate microcapsules resistant to acidic pH conditions to help the organisms so encapsulated survive when orally administered, which the examiner considers implying their suitability as each of the instantly claimed foodstuffs and pharmaceuticals.    [0022; 0024; 0028; 0065-70; 0073-77].
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of alginate encapsulating a combination of glycine, Lactobacillus, Streptococcus, Enterococcus, Pediococcus, Leconostock, and Bifidobacterium species, and carboxymethyl cellulose in to a freeze-dried composition that can be orally administered to treat disease, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of alginate encapsulating a combination of glycine, Lactobacillus, Streptococcus, Enterococcus, Pediococcus, Leconostock, and Bifidobacterium species, and carboxymethyl cellulose from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Response to Arguments
23 August 2021 have been fully considered but they are not persuasive. 
Applicants argue that Kim is silent as to protecting encapsulated probiotics in the stomach having extremely low pH so that probiotics are safely delivered to the intestine.  This is unpersuasive for multiple reasons.  First, applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the invention which has been claimed; the absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").  While Kim may not describe a specific need to protect probiotics from acidic pH, this is supplied by the teachings of Prakash.  In addition, as set forth previously and again above, the combination of alginate, carboxymethylcellulose, probiotic, and glycine encompassed by the claims is indeed described by the teaching of Kim, applicants insistence that only proline, listed three ingredients following the glycine relied, as such a stabilizing agent is described to the contrary.  See Kim [0093].  Once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  “[A]ppellants have the burden of explaining the data…they proffer as evidence of non-obviousness.”  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product.  In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).  That proline is a less effective buffer than glycine is not, without more, probative of the nonobviousness of the compositions claimed.  
Furthermore, that these components may be combined for different reasons than those relied upon by the applicants does not distinguish the compositions of the instant claims from that of the prior art.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).  Indeed, the prior art establishes that the instantly claimed combination of alginate, carboxymethylcellulose, glycine, and probiotics is little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613